Title: To George Washington from Clement Biddle, 22 May 1789
From: Biddle, Clement
To: Washington, George



Philadelphia May 22d 1789

On receipt of your favour of 18th inst. I waited on Mrs Morris and left with her the Letter for Mrs Washington to be deliverd on her arrival, but as she will not be here in time to write you by this mornings post, I beg leave to inform you that she was on Wednesday Night at the head of Elk and was to reach Chester last night.
This information I had from the Stage Office which furnishes the Horses.
The Light Horse with a number of Ladies are to meet Mrs Washington at Grays ferry where a breakfast is provided expecting she will be there before ten OClock.
I expect to send Billy forward about monday. I have the Honor to be with &c.

C. Biddle

